Title: From Thomas Jefferson to Thomas Strode, 3 April 1808
From: Jefferson, Thomas
To: Strode, Thomas


                  
                     Sir 
                     
                     Washington Apr. 3 08
                  
                  Your favors on the subject of military appointment have been duly recieved, and were the appointment to rest with myself no person not having the advantage of more experience would stand on better ground than yourself. but the utter incompetence in the members of the Executive to select the best men in all the different states will induce us to leave the selection entirely to the Senators & delegates of the respective states for officers to the quota of men to be raised in their state. in ours it will be but one regiment & some companies. under these circumstances, as mr Love will act for his district, would it not be advisable for you to write to him. perhaps the best form of addressing him on the subject, would be that of a request to recommend you to the Secretary at war, as in form the appointment will go from the Executive, tho’ in fact on the recommendation of the Representatives. with my best wishes I tender you my friendly & respectful salutations.
                  
                     Th: Jefferson 
                     
                  
               